DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This office action is in response to Applicant’s communication of December 1, 2020.  Applicant’s arguments have been considered.  

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's claims and remarks, filed on December 1, 2020, have been noted.

Priority:  12/31/2013
Status of Claims:  Claims 1 – 18 are pending.  Claims 1 – 3, 5 – 8, 10, 11, 13 – 15, 17 and 18 have been AMENDED.    
Status of Office Action:  Non-Final (RCE)

Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim 1 is directed to an abstract idea, Certain Methods of Organizing Human Activity.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
Claim 1 recites, in part, a method for processing customer rewards from a merchant relative to a customer payment card account, obtaining a first service processing request sent by a first payment terminal, comprising operation object information and a first value of a transaction, querying a first service registration database, querying a second membership database, identifying a membership account, obtaining a membership account, transforming the first value into a second value, associating the second value with the membership account, and updating a balance of the membership account with the second value.  The limitations of processing customer rewards from a merchant relative to a customer payment card account, obtaining a first service processing request, comprising information, querying, identifying, obtaining, transforming, associating and updating a balance, covers the performance of the limitations in the mind (as human activity) but for the recitation of generic computer components.  These limitations are directed to concepts of organizing human activity via the use of generic computer components.  Hence, it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application.  In particular, the claim only recites additional elements such as a device, a processor, a terminal, and a database to perform operations.  The generic computer components are recited at a high-level of generality (performing generic computer functions) such that it amounts to no more than mere instruction to apply the exception using generic computer components.  Specification 
Next the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure the claim amounts to significantly more than an abstract idea.  Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements to perform operations amount to no more than mere instructions to apply the exception using generic computer components.  Mere instruction to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claims 2 – 5 are dependent from Claim 1, and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 2 – 5 also do not identify improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c). Given the above reasons, generic computing components associated with processing customer rewards from a merchant relative to a customer payment card account, obtaining a first service processing request, comprising information, querying, identifying, obtaining, transforming, associating and updating a balance is not an inventive concept.
Independent system Claim 6, independent method Claim 11, and independent system Claim 15, are directed to an abstract idea as the Federal Circuit has held that an extended claim by claim analysis is not necessary where multiple claims are “substantially similar and linked to the same abstract idea.”  In this case, Claims 6, 11 and 15 are substantially similar to method Claim 1. 

Therefore, Claims 1 – 18 are rejected under 35 U.S.C. 101.  Claims 1 – 18 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Response to Arguments
Applicant’s arguments with respect to the introduced claims have been considered and found not persuasive, in-part.
The amendments to the claims have been entered.
Applicant has amended independent Claims 1, 6, 11 and 15 to overcome the 35 U.S.C. 101 rejection previously made.  Applicant’s arguments and contention that the claims are not directed to an abstract idea, however, is unpersuasive.  Neither the claims nor the specification identifies elements beyond generic computer components performing generic computer functions.  Additionally, processing customer rewards relative to a customer payment card account and updating a balance remains business related, and the 2019 Patent Eligibility Guidance includes identification of commercial or legal interactions and business relations within identification of Certain Methods of Organizing Human Activity, as an abstract idea.

Applicant’s reference to Berkheimer is unpersuasive because the application of well-understood, routine, and conventional, as a single test, is not determinative of patent eligibility.  Additionally, certain computer functions such as storing and retrieving information in memory (OIP Tech), and receiving or transmitting data over a network (BuySAFE) have conditionally been recognized as being routine and conventional.
Claims 1, 6, 11 and 15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 1, 6, 11 and 15, along with claims dependent from Claims 1, 6, 11 and 15, remain directed to an abstract idea (i.e., methods of organizing human activity), and do not identify an improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c).  Given the above reasons, the claims are not patent eligible, as they do not provide an inventive concept and a 35 U.S.C. 101 rejection has been made on Claims 1 – 18. 
Applicant’s arguments regarding the amended claims and 35 U.S.C. 103 are found persuasive and the 35 U.S.C. 103 rejection has been withdrawn.

Non-Obvious Subject Matter over prior art of Record (USC 103)
Based on the closest prior art of record claim 1 is non-obvious under USC 103 over prior art of record (see paper number 20200818 & PTO 892), particularly, the limitation(s) – regarding 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pardo et al., U.S. 2014/0129435 generally identifies a mobile device, a transaction request inclusive of an account number, account password identification, a transaction amount, authentication of payment information sent to the payment network inclusive of an identifier database, consumer account identification and an offers database subject to mapping, account identification relative to promotions of selected merchants, and transaction updates to an account with clearing and settlement services; Hammad, U.S. 2014/0074637 generally identifies an account password of a merchant and rewards, distinct from a user account security code and password, along with .transaction bound information; Katzin et al., U.S. 2012/0303425 generally identifies . a merchant-consumer platform server for recording consumer rewards, a payment card, transaction approval by an issuer in a financial network, and transaction operations with a merchant account and password, distinct from a rewards account and separate password; and Fordyce, III et al., U.S. 2011/0087530 generally identifies providing a loyalty program for rewards via a response to an authorization request absent certain identifiers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Brindley, whose telephone number is (571) 272-7335.  The examiner can normally be reached from Monday to Thursday between 8:00 AM and 6:00 PM.  
If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Christine Behncke, can be reached at (571) 272-8103.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 
Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/BENJAMIN S BRINDLEY/Primary Examiner, Art Unit 3697
May 28, 2021